Citation Nr: 1729621	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-25 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for high blood pressure (hypertension).

2. Entitlement to service connection for bilateral ankle condition, to include as secondary to service-connected bilateral sensorineural hearing loss and/or tinnitus.

3. Entitlement to service connection for loss of balance (vertigo), to include as secondary to service-connected bilateral sensorineural hearing loss and/or tinnitus.

4. Entitlement to service connection for anxiety.

5. Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert G. Drummer


INTRODUCTION

The Veteran served on active duty from December 1956 to November 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for bilateral hearing loss, high blood pressure (hypertension), bilateral ankle condition, loss of balance, anxiety, and back condition. 

A November 2013 rating decision granted the Veteran service connection for bilateral sensorineural hearing loss.  As that is a full grant of the benefit sought as to that issue it is no longer on appeal.  

The issue of an increased rating for service-connected bilateral hearing loss has been raised by the record in a January 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for loss of balance (vertigo)  is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.	The preponderance of the evidence fails to establish that the Veteran has hypertension that was incurred in or is otherwise the result of his service.

2.	The preponderance of the evidence fails to establish that the Veteran has a bilateral ankle condition that was incurred in or is otherwise the result of his service, or caused or aggravated by a service-connected disability.

3.	The preponderance of the evidence fails to establish that the Veteran has an anxiety condition that was incurred in or is otherwise the result of his service.

4.	The preponderance of the evidence fails to establish that the Veteran has a back condition that was incurred in or is otherwise the result of his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3. The criteria for service connection for an anxiety disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated in June 2010 and July 2010.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2016); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the RO informed the Veteran by letter in July 2010 that his military records may have been destroyed by at fire at the National Archives and Records Administration in July 1973.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46   (1996).    

In July 2010, the Veteran completed and returned a NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  A negative response was received from the NPRC in September 2010 after an additional search was undertaken for service treatment records, to include SGOs, based on the information provided by the Veteran.  A July 2011 Report of General Information shows that the Veteran was information of the negative response and that he Veteran indicated that he has no additional information to submit to support his claims and authorized the RO to proceed with his claims.   

The Board finds that an examination is not needed with regard to the claims for service connection for high blood pressure, bilateral ankle condition, anxiety, and back condition, because the evidence does not indicate that any of these disabilities are related to service, or related to or aggravated by a service connected disability, or establish any credible continuity of symptomatology since service.  38 C.F.R. § 3.159 (c)(4) (2016).

Based on the above, the Board finds that the RO has satisfied VA's heightened duty to assist the Veteran with the development of his claims.  

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service Connection

Service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2016); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d)(2016). 

Service connection may also be granted on a presumptive basis for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2016); 38 C.F.R. 3.307, 3.309(a) (2016). 

For chronic diseases specifically listed at 38 C.F.R. 3.309 (a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The continuity of symptomatology theory of service connection, establishing service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310 (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. §  3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

Hypertension

In his June 2010 claim for hypertension, the Veteran did not indicate when the claimed disability began or when nor where he received medical treatment for the claimed disability.  As stated above, the Veteran's service treatment records are not available.  The Veteran asserts that he has hypertension related to service.  Hypertension is listed as a chronic disease under 38 C.F.R. 3.309(a); therefore, consideration of service connection on a presumptive basis under 38 C.F.R. § 3.303(b) is applicable.

The Board has reviewed the Veteran's VA treatment records from the VA Medical Center in San Juan, Puerto Rico, dated from October 2002 to October 2015.  The Veteran's October 2008 VA treatment records from the VA Medical Center in San Juan, Puerto Rico are the earliest evidence of record showing that he is diagnosed and treated for hypertension.  However, as the October 2008 VA treatment record is approximately 49 years after service, it does not establish the presumption that the Veteran's hypertension manifested within one year of his discharge from active service.  Further, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999).  

The only evidence of record supporting the claim for service connection is the Veteran's own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints or findings until 2008.  In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training or experience necessary to render a competent medical opinion as to the nature and etiology of his hypertension.  Diagnosing and providing an etiology of hypertension is medically complex in nature.  Jandreau v. Nicholson, 492Vet. App. 1372 (Fed. Cir.2997).  Therefore, any opinion by the Veteran regarding the etiology of his hypertension is not competent evidence. 

In this case, there is no competent evidence that shows or suggests that the Veteran's hypertension may be related to his service, and neither the Veteran nor representative has presented, identified, or alluded to the existence of any such opinion.  Accordingly, the preponderance of the evidence weighs against the Veteran's claim and the appeal must be denied.  

Bilateral Ankle Condition

In his June 2010 claim for a bilateral ankle condition, the Veteran did not indicate when the claimed disability began or when nor where he received medical treatment for the claimed disability.  As stated above, the Veteran's service treatment records are not available. 

Also as stated above, in his July 2010 response to the request for information needed to reconstruct his medical data, the Veteran did not report a bilateral ankle condition.  

Although the Veteran's VA treatment records show that the Veteran reported complaints of chest pains, headaches, a shoulder injury (rotator cuff), and various other medical ailments, they do not show him reporting any complaint of or treatment for a bilateral ankle condition.  The October 2008 VA treatment record does show that in May 2006, the Veteran was admitted, treated, and discharged for a bimeleolar left ankle fracture.  However, there is no objective medical evidence of record showing that the Veteran's bimeleolar left ankle fracture was caused or aggravated by an in-service injury, illness, or event, or a service-connected disability.

The Veteran's November 2012 VA treatment record shows that his musculoskeletal range of motion was intact, his muscle tone was adequate, and that he presented with no deformities.

None of the Veteran's lay statements assert a bilateral ankle condition incurred during active service.  Moreover, and despite the October 2008 VA treatment record reference to a May 2006 bimeleolar left ankle fracture, no evidence of record indicates that the Veteran has complained of, been treated for, or diagnosed with a bilateral ankle condition during active service.

In this case, the evidence fails to show that the Veteran has ever had a diagnosed with a right ankle disability. The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

However, despite the May 2006 bimeleolar left ankle fracture, the Veteran has not presented, identified, or alluded to the existence of evidence that such diagnosis was caused or aggravated by an in-service injury, illness, or event, or a service-connected disability. 

Accordingly, without competent evidence that his May 2006 bimeleolar left ankle fracture was related to service or caused or aggravated by a service-connected disability, or competent evidence that the Veteran was diagnosed with a right ankle disability that is related to service or caused or aggravated by a service-connected disability, the claim for service connection for a bilateral ankle condition on a direct or secondary basis must be denied.  38 U.S.C.A. § 5107(b) (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Anxiety

In his June 2010 claim for an anxiety condition, the Veteran did not indicate when the claimed disability began or when nor where he received medical treatment for the claimed disability.  

The Veteran's July 2011 VA treatment record shows that he was assessed with anxiety, more than 50 years after discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).

Moreover, there is no competent medical evidence or opinion that the Veteran's diagnosed anxiety is related to the Veteran's service, and neither the Veteran nor representative has presented, identified, or alluded to the existence of any such opinion. 

Accordingly, the preponderance of the evidence weighs against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back

In his June 2010 claim for a back condition, the Veteran did not indicate when the claimed disability began or when nor where he received medical treatment for the claimed disability.  

As stated above,  the Veteran's VA treatment records show that the Veteran reported chest pains, headaches, and a shoulder injury (rotator cuff); however, they do not show him reporting any complaint of or treatment for a back condition.  Moreover, the Veteran's November 2012 VA treatment record shows that his musculoskeletal range of motion was intact, his muscle tone was adequate, and that he presented with no deformities.

As stated above, the first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the Veteran has not presented, identified, or alluded to the existence of post-service medical evidence of a diagnosis of or treatment for a back disability.

Accordingly, without competent medical evidence of record that the Veteran has a current diagnosis or has ever had a diagnosis of a back disability, the claim for service connection for a back condition must be denied.  38 U.S.C.A. § 5107(b) (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for an anxiety disability is denied.

Entitlement to service connection for a back disability is denied.








REMAND

While the Board sincerely regrets the delay, the Board finds that additional development is necessary prior to appellate review.

In his June 2010 claim, the Veteran asserted that his loss of balance was due to ringing in his ears.  Although the June 2010 letter to the Veteran notified him of the evidence necessary to establish a service connection claim on a direct basis, it did not provide him notice of the evidence required to establish service connection on a secondary basis.  38 C.F.R. § 3.310 (2016).  On remand, proper notice should be sent to the Veteran.  38 C.F.R. § 3.159(b) (2016).

In a December 2014 VA examination, the Veteran was diagnosed with peripheral vestibular disorder.  The VA examiner opined that the Veteran's vertigo was less likely than not proximately due to or the result of the Veteran's service-connected condition.  However, the VA examiner did not render an opinion as to whether the Veteran's vertigo was aggravated by the Veteran's service-connected bilateral sensorineural hearing loss.  

In a July 2015 letter, a private physician opined that the Veteran's complaints of dizziness, tinnitus and bilateral deafness could be related to military service where he was exposed to the sound of firearms continuously.  The Board finds such opinion lacks probative weight as it describes a symptom, that is dizziness, without an underlying pathology, and further, provides an opinion couched in a realm of possibility.  Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as "could have been" is not probative); 

In an October 2015 addendum opinion, the VA examiner stated in one section of the opinion that the Veteran's vertigo condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  However, in the remarks section of his opinion, the VA examiner stated that the Veteran's claimed vertigo condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  His rationale was no causal relationship could be established and he explained that there was an absence of diagnostic evidence to support a favorable conclusion.  As the VA examiner's opinions appear to be conflicting and inconsistent, the Board finds that a new VA examination and opinion should be obtained. 
 
Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Translate all private medical records associated with the claims file that have not yet been translated, including a February 2015 medical record.  

2.  Obtain all outstanding VA treatment records dated from November 2015 to the present.
 
3.	Provide the Veteran notice of the evidence necessary to establish a claim for service connection for loss of balance (also claimed as vertigo) on a secondary basis under 38 C.F.R. § 3.310.

4.	Then, obtain a new VA examination of the Veteran's vertigo condition from an examiner who has not previously examined the Veteran.  The examiner must review the claims file, to include a copy of this REMAND, and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is requested to provide medical opinions on the following: 

(a) The examiner should clearly set forth the pathology or diagnosis for the Veteran's complaints of loss of balance and/or dizziness.

(b)	Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability manifested by loss of balance or dizziness  (i) had its onset during service or (ii) within the initial year after separation, or (iii) is otherwise related to his active service?

(c)	Is it as least as likely as not (50 percent probability or greater) that any diagnosed disability manifested by loss of balance or dizziness is caused by the Veteran's service-connected bilateral sensorineural hearing loss and/or tinnitus?

(d)	Is it as least as likely as not (50 percent probability or greater) that any diagnosed disability manifested by loss of balance or dizziness is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected bilateral sensorineural hearing loss and/or tinnitus?

The examiner should specifically address the Veteran's statements that his service-connected bilateral sensorineural hearing loss and/or tinnitus have caused him dizziness.

The examiner should provide a detailed rationale for all opinions provided.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made

5.  After ensuring compliance with the above, redjudicate the claim remaining on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


